Title: To James Madison from Isaac Briggs, 4 January 1817
From: Briggs, Isaac
To: Madison, James



My dear Friend,
Wilmington Del. 1mo January 4 1817

Application has been made to me for a letter of introduction to the President U. S. on behalf of Jane widow of John Dauphin deceased, late a citizen of the United States and an inhabitant of this Borough.  She visits the seat of Government, a petitioner for relief.  Of her case I know nothing.  With her I am not personally acquainted, nor have I had any acquaintance with her late husband; but I do know many worthy citizens of this Place, who say they have been long acquainted with the late John Dauphin and with his widow, the present applicant, and who bear ample testimony in their favor.
I do not see that this letter can be of any service to her, but I felt it difficult to deny a widow’s request, & am impressed with the belief that thy known benevolence, will afford her every assistance, permitted by propriety, & direct her application into the proper channel.
I avail myself of the present opportunity to renew to thee and to thy wife, my friendly salutations and best wishes and my indulgence of the hope, that you will carry with you into the shades of retirement some remembrance of Your humble friend,

Isaac Briggs

